CENTRAL PARK ADVISERS, LLC 18TH FLOOR NEW YORK, NEW YORK 10022 August 31, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Rule 17g-1 Fidelity Bond Filing for the following investment companies (each, a "Fund" and, collectively, the "Funds"): Central Park Group Multi-Event Fund (SEC File Nos. 811-21984 and 333-139002) CPG JPMorgan Alternative Strategies Fund, LLC (SEC File No. 811-22446) Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended (the "1940 Act"), please find the following information with respect to the above-captioned funds: 1.A copy of a joint Investment Company Bond issued by National Union Fire Insurance Company of Pittsburgh, Pa. (the "Bond"), which lists the Funds as insureds, as Exhibit 99-1. 2.A certificate of each Fund's Principal Accounting Officer attesting to the authenticity and accuracy of resolutions adopted by the members of the Fund's Board of Trustees1 (including those members who are not "interested persons," as defined in the 1940 Act, of the Funds) which authorize the purchase of a bond in a form and in an amount which is consistent with Rule 17g-1 under the 1940 Act, as Exhibit 99-2. 3.The Bond premium has been paid for the coverage period from May 24, 2012 to May 24, 2013, and the Bond is written for a $925,000 limit of liability.Had each Fund not been named as an insured under the Bond, each of the Funds would have provided and maintained a separate bond in an amount at least equal to the amount listed in Schedule A, attached hereto. 4.A copy of the agreement between the Funds and all of the other named insureds relating to the Bond entered into pursuant to paragraph (f) of Rule 17g-1 is enclosed under Exhibit 99-3. Very truly yours, /s/ Michael Mascis Michael Mascis 1 The term "Trustees" also refers to the Directors of CPG JPMorgan Alternative Strategies Fund, LLC. Schedule A Fund Single Insured Bond Coverage Central Park Group Multi-Event Fund CPG JPMorgan Alternative Strategies Fund, LLC
